DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-169112 and 2021-144130 was each received on 19 November 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 05 October 2021 and 25 March 2022 have been considered by the examiner.

Drawings
The drawings filed on 05 October 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (US PGPub 2004/0141784 A1), hereinafter Patton, in view of Alvarez Tapia et al. (US PGPub 2021/0078343 A1), hereinafter Alvarez Tapia.
With regard to Claim 1, Patton discloses a liquid discharge apparatus (Fig. 2a; ¶0034; marking engine 10) comprising: 
a liquid discharge unit having a liquid discharge port from which a liquid is discharged toward an object (¶0034; Fig. 2a, inkjet print head 55), the liquid discharge unit being movable along at least one of a first axis and a second axis intersecting the first axis and movable along a third axis intersecting the first axis and the second axis, the third axis being parallel to a direction in which the liquid is discharged from the liquid discharge port toward the object (¶0034; Abstract); and 
a contact detection unit configured to detect contact of the liquid discharge unit with the object (¶0038-0039; sensor 85; Fig. 2a-2b), the contact detection unit being detachably attached to the liquid discharge unit (¶0038-0039; sensor 85; Fig. 2a-2b).
Patton discloses surface variations of the object to be printed on and moves the printhead in the z-direction to maintain proper spacing for these variations (¶0038-0039, 0061-0062, maps the surface variations), but does not explicitly disclose potential contact from these surface variations, however this feature is seen as an inherent teaching of the device, since without the head movement, the contact would take place in order to function as intended.  Patton does not explicitly disclose the contact detection unit being detachably attached to the liquid discharge unit.
The secondary reference of Alvarez-Tapia discloses a contact detection unit configured to detect contact of the liquid discharge unit with the object (¶0010-0012), a contact detection unit being detachably attached to the liquid discharge unit (Fig. 3; sensor 210; ¶0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detachability of Alvarez-Tapia, with the detection unit of Patton, in order to position the sensor and allow replacement when the sensor is damaged, as taught by Alvarez-Tapia (¶0029).

With regard to Claim 2, Patton further discloses wherein the contact detection unit includes a position detector configured to detect a position of the object relative to the liquid discharge unit (¶0039; 0061-0062).

With regard to Claim 3, Patton further discloses wherein the contact detection unit includes a collision object detector configured to detect a collision object on the object to collide with the liquid discharge unit (¶0038-0039, 0061-0062, maps the surface variations).  Patton discloses surface variations of the object to be printed on and moves the printhead in the z-direction to maintain proper spacing for these variations (¶0038-0039, 0061-0062, maps the surface variations), but does not explicitly disclose potential contact from these surface variations, however this feature is seen as an inherent teaching of the device, since without the head movement, the contact would take place in order to function as intended.

With regard to Claim 4, Patton further discloses wherein the contact detection unit (Fig. 2c; sensor 85) includes: a first component configured to be detachably attached to the liquid discharge unit (components including light detector and light source and sensor base 85 and stand or frame as shown rectangularly attached to ball-in-socket joint 63, Fig. 2c; ¶0039); and a second component configured to be detachably attached to the first component (components including light detector and light source and sensor base 85, Fig. 2c; ¶0039), and wherein the contact detection unit is configured to perform at least one of a position detection and a collision object detection in response to movement of the first component and the second component (¶0039; 0061-0062, mapping the surface via movement of the liquid discharge unit and sensor 85, ¶0060).
Patton does not explicitly disclose a first component configured to be detachably attached and a second component configured to be detachably attached to the first component.
The secondary reference of Alvarez-Tapia discloses a first component configured to be detachably attached (¶0029) and a second component configured to be detachably attached to the first component (¶0029; Fig. 3).

With regard to Claim 5, Patton further discloses wherein the second component is movable parallel to a movement direction of the liquid discharge unit relative to the first component (Figs. 2a-2c, sensor 85 and components movable parallel to liquid discharge unit movement in all directions x, y, and z, being mounted on the unit).

With regard to Claim 10, Patton does not explicitly disclose wherein in the contact detection unit has a detection face configured to contact the object to detect a position of the object relative to the liquid discharge unit, the detection face being smaller in area than a liquid discharge face of the liquid discharge port.
The secondary reference of Alvarez-Tapia discloses wherein in the contact detection unit has a detection face configured to contact the object to detect a position of the object relative to the liquid discharge unit, the detection face being smaller in area than a liquid discharge face of the liquid discharge port (Fig. 11, detection face 322 smaller than head).

With regard to Claim 11, Patton does not explicitly disclose a fall prevention component between the first component and the second component, the fall prevention component configured to prevent the second component from falling from the first component.  However, this feature is seen as an inherent teaching of the device, since the light source and light detector (Fig. 2c; 200 and 215) must be securely attached to the base sensor 85 in order to function as intended, the attachment functioning as the fall prevention component.
Irrespective, the secondary reference of Alvarez-Tapia discloses a fall prevention component between the first component and the second component, the fall prevention component configured to prevent the second component from falling from the first component (¶0029; Fig. 3; e.g. pivot pin 214).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 6 is that applicants claimed invention includes a liquid discharge head wherein the first component and the second component are attached to each other by a magnetic force.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 7 is that applicants claimed invention includes a liquid discharge head wherein the contact detection unit includes: a position detector configured to detect a position of the object relative to the liquid discharge unit as the second component moves relative to the first component along the third axis; and a collision object detector configured to detect a collision object on the object to collide with the liquid discharge unit as the second component moves relative to the first component along at least one of the first axis and the second axis, wherein the position detector and the collision object detector are configured to form a series connection circuit, and wherein the contact detection unit is configured to output a signal indicating that the series connection circuit is in an electrically conductive state, when the second component does not move along any of the first axis, the second axis, and the third axis.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 8 is that applicants claimed invention includes a liquid discharge head wherein in the contact detection unit has a detection face configured to contact the object to detect a position of the object relative to the liquid discharge unit, the detection face being larger in area than a liquid discharge face of the liquid discharge port.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 9 is that applicants claimed invention includes a liquid discharge head wherein in the contact detection unit has a detection face configured to contact the object to detect a position of the object relative to the liquid discharge unit, the detection face being equivalent in area to a liquid discharge face of the liquid discharge port.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853